              Case 1:15-cv-07488-CM-RWL Document 896 Filed 10/18/19 Page 1 of 4


  2001 M STREET NW                                                                       WWW.WILKINSONWALSH.COM
      10th Floor
                                                                                                     ___
WASHINGTON, DC 20036
                                                                                        A LIMITED LIABILITY PARTNERSHIP




                                     WASHINGTON, D.C. | LOS ANGELES | NEW YORK




                                                October 18, 2019

   VIA ECF

   The Honorable Colleen McMahon
   United States District Judge
   Daniel Patrick Moynihan United States Courthouse
   500 Pearl Street
   New York, NY 10007

   Re:             In re Namenda Direct Purchaser Antitrust Litigation, 15-CV-07488-CM-RWL
                   Letter Brief in Response to Order, ECF No. 887

   Dear Judge McMahon:
           Forest submits this letter brief in response to the Court’s request for briefing on the issues
   of (1) “large in relation to what,” and (2) whether Forest’s privilege election bears on that analysis.

           Consistent with the broad lens of the rule of reason, courts have routinely held that whether
   a payment is large and unexplained must be measured in relation to all the facts and circumstances
   of a case. Beyond the considerations expressly mentioned in Actavis (avoided litigation costs and
   fair value for services), courts have allowed consideration of the profits of the branded medication,
   which, when compared to the alleged payment, provide objective evidence of whether the brand
   and generic viewed the payment as designed to protect a weak patent. Indeed, in the Apotex reverse
   payment case—which Plaintiffs cited in their proposed jury instruction on largeness (No. 50)—
   defense counsel was permitted to present precisely this type of argument in closing: “What does
   Dr. Bell have to say? If you have got the power to take 5 billion of profits away from [the brand],
   I don’t understand why you agree to that just for 25.8 million. . . . That is common sense.” Trial
   Tr. 31:12-32:4, Apotex, Inc. v. Cephalon, Inc., No. 06-cv-02768 (E.D. Pa. July 6, 2017) (Ex. A).

          Courts have therefore held that it is appropriate to consider the perspective of both the
   brand and the generic, including the information that would bear on each side’s perspective in
   settlement negotiations. It is impossible to determine if an alleged payment reflects traditional
   settlement considerations by looking at only one side’s perspective, as Plaintiffs suggest.

         That is why, to our knowledge, no court has limited a jury to considering only whether the
   payment is large from the generic’s perspective.

           On the second question, Forest’s privilege election means that it cannot rely on its
   subjective beliefs about its position in the patent case. See Ruling on DPP MIL No. 1 (ECF No.
      Case 1:15-cv-07488-CM-RWL Document 896 Filed 10/18/19 Page 2 of 4




859). But nothing about that election changes the analysis above or precludes Forest from
defending itself by relying on objective facts—particularly those known to both Forest and Mylan
during their negotiations, such as Forest’s profits on Namenda. Indeed, defendants in several of
the cases cited below presented objective evidence about how the alleged payment compared to
brand profits while also declining to assert their subjective beliefs at trial.

   1. Whether A Payment Is “Large And Unexplained” Is Measured In Relation To All
      Relevant Facts And Circumstances.

         The rule of reason requires an evaluation of the alleged anticompetitive conduct in light of
“all of the circumstances of a case,” including relevant business considerations. Bd. of Trade of
the City of Chi. v. United States, 246 U.S. 231, 238 (1918); see also, e.g., Leegin Creative Leather
Prods. v. PSKS, Inc., 551 U.S. 877, 885 (2007) (“Under [the rule of reason], the factfinder weighs
all of the circumstances of a case in deciding whether a restrictive practice should be prohibited,”
including “specific information about the relevant business . . . .”) (quotations omitted); MLB
Props., Inc. v. Salvino, Inc., 542 F.3d 290, 316-17 (2d. Cir. 2008) (“[T]he rule of reason requires
the factfinder to decide whether under all the circumstances of the case the restrictive practice
imposes an unreasonable restraint on competition . . . .”).

         Courts in reverse payment cases thus have rejected plaintiffs’ efforts to limit the evidence
juries can consider in determining whether an alleged payment is “large and unexplained.” For
example, one court denied plaintiffs’ motion in limine to “narrow the evidence at trial as to whether
[an alleged reverse payment] was ‘large,’” concluding that “whether a reverse payment [is] ‘large
and unjustified’ . . . requires viewing the payment in its factual context, which may include certain
business realities.” Text Order, In re Solodyn (Minocycline Hydrochloride) Antitrust Litig., No.
14-MD-2503 (D. Mass. Mar. 8, 2018) (Ex. B) (citation omitted); see Order at 2, Apotex, Inc. v.
Cephalon, Inc., No. 06-cv-02768 (E.D. Pa. July 5, 2017) (Ex. C) (denying plaintiffs’ motion in
limine to preclude argument about “business reasons” for settlement); In re Aggrenox Antitrust
Litig., 94 F. Supp. 3d 224, 243 (D. Conn. 2015) (motion to dismiss order finding that “payments
smaller than avoided litigation costs are presumptively not large” but “payments exceeding
avoided litigation costs are not automatically deemed unlawful for that reason alone”); King Drug
Co. of Florence v. Cephalon, Inc., 88 F. Supp. 3d 402, 416 (E.D. Pa. 2015) (summary judgment
order concluding that “Actavis did not identify any specific formula for determining whether a
reverse payment is sufficiently large.”).

         Likewise, courts instructing juries in reverse payment cases have rejected plaintiffs’ efforts
to reduce the question whether an alleged payment is “large and unexplained” to narrow formulas
such as comparisons to avoided litigation costs or potential generic profits. Instead, consistent
with Actavis, these courts have told juries that whether a payment is large and unexplained
“depends upon the specific circumstances of a particular case.” Trial Tr. 44:10-11, In re: Nexium
Antitrust Litig., 12-md-02409 (D. Mass. Dec. 3, 2014) (Ex. D); see also Trial Tr. 38:4-5, Apotex,
Inc. v. Cephalon, Inc., 2:06-cv-02768 (E.D. Pa. July 5, 2017) (Ex. E) (“Whether a payment is large
depends on the specific facts and circumstances of this case.”).

       It is therefore unsurprising that courts have also allowed juries to consider the size of a



                                                  2
       Case 1:15-cv-07488-CM-RWL Document 896 Filed 10/18/19 Page 3 of 4




payment relative to the brand’s profits:

   •   In Apotex v. Cephalon (mentioned above), the court permitted defendants’ expert to
       testify—and defense counsel to argue in closing—that a $25.8 million payment was not
       large and unexplained in light of the fact that the brand’s profits on the drug were $5 billion,
       because common sense dictates that a generic would not settle for only $25.8 million if it
       had the power to take $5 billion away from the brand by continuing its patent challenge.
       Ex. A, Trial Tr. 31:12-32:4 (Defense counsel: “What does Dr. Bell have to say? If you have
       got the power to take 5 billion of profits away from [the brand], I don’t understand why
       you agree to that just for 25.8 million. . . . That is common sense.”).

   •   In Barba v. Shire US, Inc., the Magistrate Judge recommended that the district court reject
       plaintiffs’ challenge to an expert’s testimony that “emphasizes an analysis of ‘largeness’
       based on the brand’s perspective” because “it [is] essential to compare the alleged payment
       to the operating income of the brand derived from the drug at issue.” No. 13-21158-CIV,
       2016 U.S. Dist. LEXIS 182548, at *14 (S.D. Fla. Jan. 19, 2016).

   •   In the Solodyn litigation, the court denied plaintiffs’ motion in limine seeking to exclude
       evidence and argument comparing the size of the alleged payment to the potential profits
       that defendants stood to lose if generic competitors entered the market. Ex. B at 4-5; see
       also Plaintiffs’ Motion in Limine (12) to Preclude Improper Evidence & Arguments as to
       Whether the Reverse Payment to Impax Was “Large” at 1, In re Solodyn (Minocycline
       Hydrochloride) Antitrust Litig., No. 14-MD-2503 (Ex. F).

        Similarly, a district court ruling on a motion to dismiss concluded that whether the alleged
payment “was a substantial amount of annual sales of the brand product may be an appropriate
fact, as it must be a payment that appears to be large from the perspective of the brand company
making the payment.” In re Effexor XR Antitrust Litig., No. 11-5479, 2014 U.S. Dist. LEXIS
142206, at *75 (D.N.J. Oct. 6, 2014) (emphasis added).

        These cases reflect the importance of considering both sides’ perspectives in evaluating
whether an alleged payment is large and unexplained. Contrary to Plaintiffs’ position, the Third
Circuit has made clear that the brand’s perspective must be considered. See, e.g., King Drug Co.
of Florence, Inc. v. Smithkline Beecham Corp. (In re Lamictal Direct Purchaser Antitrust Litig.),
791 F.3d 388, 405 (3d Cir. 2015), cert. denied, 137 S. Ct. 446 (2016) (asking whether “the source
of the benefit to the [generic] is something costly to the [brand]”); see also In re Loestrin 24 Fe
Antitrust Litig., 261 F. Supp. 3d 307, 332 (D.R.I. 2017) (“The text of Actavis suggests that the
Court should consider both [the perspective of the brand and the generic] in considering an alleged
unlawful reverse payment.”). Plaintiffs partially acknowledge the point in agreeing that the
brand’s avoided legal costs can be considered, Pls.’ Proposed JI 50 (ECF 701). As the foregoing
cases show, there is no legal support for ignoring the other considerations that might go into the
brand’s decision to settle.

        Plaintiffs’ suggestion that only the generic’s perspective should be considered would also
lead to absurd results. This case is a good example. Mylan stood to gain only $690,000 if it


                                                  3
      Case 1:15-cv-07488-CM-RWL Document 896 Filed 10/18/19 Page 4 of 4




prevailed in the patent litigation. Under Plaintiffs’ approach, a payment of $690,001 would have
to be considered large because the payment would have induced Mylan to settle by providing more
money than it would have earned had it prevailed in the patent case. It is absurd to think that such
a payment would necessarily reflect a weak patent case as opposed to other relevant considerations,
such as a desire for certainty or the avoidance of business disruption from litigation. See FTC v.
Actavis, 570 U.S. 136, 156, 158 (2013).

        Accordingly, the Court should reject Plaintiffs’ blinkered approach and allow the jury to
consider all the facts and circumstances—including the relationship between the alleged payment
and the branded profits as a proxy for patent strength—in determining whether Forest made a
“large and unexplained” payment to Mylan.

   2. Forest’s Assertion Of Privilege Does Not Alter The Framework For Deciding
      Whether An Alleged Payment Is Large And Unexplained.

        Forest’s decision not to affirmatively rely on evidence of its subjective beliefs regarding
the strength of its patent eliminates one potential source of evidence for the jury to consider, but
otherwise does not alter the jury’s task in any way. As the Court has ruled, Forest will be limited
to presenting only objective facts about its position in the patent cases. See Order on Plaintiffs’
MIL 1 (ECF 859). Aside from that limitation, nothing about Forest’s election affects the jury’s
analysis of whether Forest made a large and unexplained payment or the evidence the jury may
consider. Indeed, several of the defendants in the cases cited above made arguments about the
alleged payment from both sides’ perspective despite also making a similar election not to waive
the attorney-client privilege. See, e.g., Apotex, Inc. v. Cephalon, Inc., No. 06-cv-02768, 2017 U.S.
Dist. LEXIS 82727, at *11-12 (E.D. Pa. May 31, 2017) (allowing defendants to present “non-
privileged evidence” of the “legitimate considerations [that] motivated their decision to settle”
“despite their invocation of the attorney-client privilege”); see supra at 2-3 (defense attorney’s
closing argument comparing alleged payment to brand profits); King Drug v. Cephalon, Inc., No.
06-cv-1797, 2016 U.S. Dist. LEXIS 7477, at *25-26 (E.D. Pa. Jan. 22, 2016) (similar).

       The jury should therefore be free to consider the litigation costs avoided by both parties,
Mylan’s expected profits from generic Namenda, and Forest’s profits from branded Namenda.
These and other objective facts bear on what the parties’ settlement says about the patent case,
which is the ultimate question the jury must decide.

                                                     Respectfully submitted,




                                                     Beth Wilkinson




                                                 4
